

116 SRES 798 IS: Calling on the Government of Ethiopia and the Tigray People’s Liberation Front to cease all hostilities, protect the human rights of all Ethiopians, and pursue a peaceful resolution of the conflict in the Tigray region of Ethiopia.
U.S. Senate
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 798IN THE SENATE OF THE UNITED STATESDecember 9, 2020Mr. Risch (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling on the Government of Ethiopia and the Tigray People’s Liberation Front to cease all hostilities, protect the human rights of all Ethiopians, and pursue a peaceful resolution of the conflict in the Tigray region of Ethiopia.Whereas the United States and the Federal Democratic Republic of Ethiopia share a strong relationship built over a century of diplomatic relations;Whereas Ethiopia is the second most populous country in Africa and plays a key role in advancing security and stability across sub-Saharan Africa, including as a top contributor of uniformed personnel to United Nations peacekeeping missions;Whereas Ethiopia has been beset in recent years by multiple human rights and humanitarian challenges, including targeted ethnic violence, natural disasters, and political unrest, leading to the internal displacement of more than 1,800,000 Ethiopians in 2020 alone;Whereas tensions between Prime Minister Abiy Ahmed’s Prosperity Party and the Tigray People’s Liberation Front, which was part of the ruling coalition in Ethiopia until late 2019, escalated when the Tigray People’s Liberation Front held elections in the region of Tigray on September 9, 2020, despite the decision by the Federal Government of Ethiopia to postpone general elections due to the COVID–19 pandemic;Whereas the Tigray People’s Liberation Front rejected the postponement of elections and considered the extension of the term of the Federal Government to be unconstitutional, and the Federal Government subsequently deemed the Tigray elections illegitimate;Whereas, in the early hours of November 4, 2020, the Tigray People’s Liberation Front carried out an attack on the Northern Command of the Ethiopian National Defense Forces;Whereas Prime Minister Abiy then ordered a military offensive and 6-month state of emergency in the Tigray region, which has evolved into an armed conflict in the region and surrounding areas between the Ethiopian National Defense Forces and the Tigray People’s Liberation Front, with reports of thousands of deaths;Whereas the Tigray People’s Liberation Front claims it acted in self-defense and has accused the Ethiopian National Defense Forces of striking some civilian targets;Whereas the Tigray People’s Liberation Front admits to having fired missiles at 2 airports and having launched rockets across the border into Eritrea in what they say was retaliation for air strikes in the Tigray region;Whereas Amnesty International confirmed that, on November 9, 2020, likely hundreds of ethnic Amhara people were stabbed or hacked to death in the town of Mai-Kadra in the Tigray region, and some witnesses attributed the killings to retreating Tigray People’s Liberation Front forces;Whereas the Ethiopian Human Rights Commission has expressed concern over the arrests of journalists in connection to the conflict in the Tigray region and called on the Government of Ethiopia to respect due process rights;Whereas the closures of roads and airports servicing the Tigray region have contributed to shortages of fuel and other necessary goods and impeded the delivery of humanitarian assistance to more than 2,000,000 people already in need of aid, including approximately 100,000 Eritrean refugees and hundreds of United States citizens living in the region;Whereas the Government of Ethiopia has shut down electricity, banking, internet, and telephone services in the Tigray region, creating additional challenges for the delivery of humanitarian services and the protection of civilians;Whereas the conflict has already forced approximately 50,000 Ethiopians to flee to Sudan, and aid agencies warn that more than 200,000 refugees could enter Sudan, Djibouti, and Eritrea in the next 6 months;Whereas the United Nations High Commissioner for Human Rights warned that there is a risk this situation will spiral totally out of control, leading to heavy casualties and destruction, as well as mass displacement within Ethiopia itself and across borders;Whereas, according to international human rights organizations, Tigrayans have been suspended from their jobs and prevented from leaving the country, and there are reports of surveillance and mass arrests of citizens of Ethiopia based on their ethnicity;Whereas the United Nations Special Adviser on the Responsibility to Protect and the Acting Special Adviser on the Prevention of Genocide have expressed deep concern over reports of incidents of ethnically and religiously motivated hate speech, incitement to violence and serious human rights violations including arbitrary arrests, killings, displacement of populations and destruction of property in various parts of the country, stressing that the ethnically motivated attacks and reported ethnic profiling of citizens constitute a dangerous trajectory that heightens the risk of atrocity crimes;Whereas the conflict in the Tigray region occurs within the context of democratic transition in Ethiopia, an uptick in targeted ethnic violence in Ethiopia, ongoing talks, mediated by the African Union, between Ethiopia, Egypt, and Sudan over the filling and use of the Grand Ethiopian Renaissance Dam, Ethiopia’s rapprochement with Eritrea, and the fragile democratic transition and peace process in Sudan;Whereas the conflict in the Tigray region jeopardizes the security and stability not only of Ethiopia, but of the broader East Africa region, particularly as Ethiopia withdraws its troops from Somalia to support domestic needs, including the operation in the Tigray region;Whereas African Union Chairman Cyril Ramaphosa, President of South Africa, has appointed Joaquim Chissano, former President of Mozambique, Ellen Johnson-Sirleaf, former President of Liberia, and Kgalema Motlanthe, former President of South Africa, as envoys to mediate a resolution to the conflict in the Tigray region, but the Government of Ethiopia has dismissed calls for mediation as of December 2020;Whereas, on November 28, 2020, the Government of Ethiopia claimed victory in the conflict after a series of artillery strikes on Mekelle, the capital city of the Tigray region, with Prime Minister Abiy announcing that his forces had completed and ceased military operations and would shift focus to rebuilding the region and providing humanitarian assistance while Federal police attempt to apprehend leaders of the Tigray People’s Liberation Front;Whereas, although Prime Minister Abiy stated that no civilians were harmed by the operation in Mekelle, the communications blackout in the Tigray region impedes verification of that claim and the International Committee of the Red Cross reported on November 29, 2020, that 80 percent of patients at Ayder Referral Hospital in Mekelle were suffering trauma injuries;Whereas, on November 29, 2020, Debretsion Gebremichael, leader of the Tigray People’s Liberation Front, disputed Prime Minister Abiy’s claims of victory and told reporters that Tigray People’s Liberation Front forces were withdrawing from Mekelle but would continue fighting the Federal Government; andWhereas United Nations High Commissioner for Refugees Filippo Grandi noted that although the Government of Ethiopia announced the completion of military operations in the Tigray region, it does not mean the conflict is finished: Now, therefore, be itThat the Senate—(1)strongly disapproves of the escalation of political tensions between the Government of Ethiopia and the Tigray People’s Liberation Front into armed conflict and condemns in the strongest terms any and all violence against civilians, such as the reported mass killings in Mai-Kadra, Ethiopia;(2)appreciates the readiness of Sudan and Djibouti to welcome refugees fleeing the conflict in the Tigray region of Ethiopia and supports the de-escalation efforts led by the African Union;(3)calls on the Government of Ethiopia to immediately and fully restore electricity, banking, telephone, and internet service in the Tigray region; (4)urges all parties to the conflict to—(A)cease all violence and refrain from actions that could spread or escalate the conflict, including attacks on international or civilian targets; (B)engage in good faith in regional and international mediation efforts to end the conflict and commit to a credible, inclusive dialogue towards a sustainable resolution of political grievances; (C)comply with international humanitarian law, guarantee unfettered humanitarian access to areas affected by the conflict, and take all possible steps to protect the safety of civilians, including refugees, displaced persons, and humanitarian aid workers;(D)respect and promote the rights of all people in Ethiopia to free expression, political participation, and due process without discrimination based on ethnicity or religion; and (E)allow for, and cooperate with, independent and transparent investigations of any alleged human rights abuses committed in the course of the conflict and hold perpetrators to account; and(5)urges the Secretary of State, the Secretary of the Treasury, and the Administrator of the United States Agency for International Development, in coordination with the heads of other relevant Federal departments and agencies, to—(A)engage at the highest levels with leaders of the Government of Ethiopia and the Tigray People’s Liberation Front to encourage dialogue to address the root causes of the conflict, achieve sustainable peace, and mitigate the humanitarian crisis;(B)end the pause of all non-life-sustaining assistance to Ethiopia and support programming to meet immediate humanitarian needs, including of refugees and internally displaced persons, advance nonviolent conflict resolution and reconciliation, and aid democratic transition in Ethiopia;(C)consider imposing targeted sanctions on any political or military officials found responsible for violations of human rights carried out in the course of the conflict; (D)take all possible diplomatic steps to prevent further mass atrocities in Ethiopia; and(E)maintain close coordination with international allies and multilateral organizations regarding efforts to address the conflict in Ethiopia and bring attention to the conflict in international fora, including the United Nations Security Council. 